In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2593
NORMA I. COLON,
                                                    Debtor-Appellant,
                                  v.

OPTION ONE MORTGAGE CORPORATION,
and/or its assigns,
                                                               Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 02 C 1441—Charles P. Kocoras, Chief Judge.
                          ____________
   ARGUED DECEMBER 13, 2002—DECIDED FEBRUARY 11, 2003
                          ____________


  Before RIPPLE, KANNE and ROVNER, Circuit Judges.
  RIPPLE, Circuit Judge. This case requires that we deter-
mine the relationship between 11 U.S.C. § 1322(c)(1) of
the Bankruptcy Code and the Illinois Mortgage Foreclo-
sure Law, see 735 ILCS 5/15-1508(b). This issue has di-
vided the bankruptcy and district courts sitting in Illinois.
In this case, the bankruptcy court and the district court
determined that the right of an Illinois debtor to cure a
default expires upon completion of the foreclosure sale
of the property and does not continue during the period
between that sale and the judicial confirmation of that sale
2                                              No. 02-2593

by the state court. We agree with that determination, and
therefore affirm the judgment of the district court.


                             I
                    BACKGROUND
                            A.
  The underlying facts are not disputed. On January 14,
2000, Ms. Colon executed a note secured by a mortgage
on her principal residence located in Lincolnwood, Illinois.
On November 14, 2000, Option One Mortgage Corpora-
tion (“Option One”), the holder of the note, filed a com-
plaint in the Circuit Court of Cook County to foreclose
the mortgage. On May 16, 2001, a judgment for foreclo-
sure and sale was entered in that foreclosure proceeding;
on January 7, 2002, the sheriff conducted a foreclosure
sale of the residence. On January 10, 2002, prior to the
judicial confirmation hearing mandated by the Illinois
Mortgage Foreclosure Law, Ms. Colon filed a voluntary
petition under Chapter 13 of the Bankruptcy Code. She
also filed a Chapter 13 plan, which provided for the cure
of her default on the note and mortgage. On February 4,
on the motion of Option One, the bankruptcy court lifted
the automatic stay to permit Option One to proceed in
the Illinois foreclosure action. Ms. Colon appealed this
decision of the bankruptcy court to the district court; that
court upheld the decision of the bankruptcy court. Ms.
Colon then took this further appeal to this court.


                            B.
  In determining that the bankruptcy court had commit-
ted no error in lifting the automatic stay and in permit-
ting the foreclosure hearing to proceed in the Illinois
No. 02-2593                                                 3

court, the district court recognized that it had to deter-
mine whether Illinois law allows a debtor to cure a default
after the property is sold at a foreclosure sale. The court
further recognized that, in deciding this matter, it had to
determine the relationship between § 1322(c)(1) of the
Bankruptcy Code and the Illinois Mortgage Foreclosure
Act, 735 ILCS 5/15-1501-09. Section 1322(c)(1) of the Bank-
ruptcy Code provides that “a default with respect to, or
that gave rise to, a lien on the debtor’s principal residence
may be cured . . . until such residence is sold at a foreclo-
sure sale that is conducted in accordance with applicable
nonbankruptcy law. . . .” 11 U.S.C. § 1322(c)(1). The Illinois
Mortgage Foreclosure Act sets forth a multi-step process,
culminating in a hearing after the property is purchased
in the sheriff’s sale. More precisely, the Illinois statute
requires that, after the sheriff’s sale, there must be a hear-
ing before the state court. That court must approve the
sale unless it determines that the sale was flawed in one
of four ways: (1) the notice given was not proper; (2) the
sale terms were unconscionable; (3) the sale involved
fraud; or (4) justice was not otherwise done. See 735
ILCS 5/15-1508(b). If the court approves the sale, the
purchaser is permitted to exchange the certificate of sale
issued at the foreclosure sale for a deed that conveys title.
  The district court concluded that, for purposes of bank-
ruptcy, a debtor’s right to cure a default is extinguished
after the property has been sold at a judicial sale, not
when a sale is confirmed by the state court. The court con-
cluded that:
    Although confirmation is not a mere formality in the
    state arena, its significance to federal concerns is too
    minimal to justify extending the period for cure to
    that point. For the purposes of § 1322(c)(1), the sale
    is conducted in accordance with applicable nonbank-
4                                                 No. 02-2593

    ruptcy law once the highest bid is entered and accepted.
    Any other result would allow a federal procedural
    mechanism to afford greater rights than would other-
    wise be available under state substantive law.
Colon v. Option One Mortgage, No. 02 C 1441, 2002 WL
1263986, at *2 (N.D. Ill. June 6, 2002).
  The district court further reasoned that “Congress clear-
ly intended to extend the debtor’s right to cure to the
outer limits allowed under state law . . . [but] the intent
could not have included a desire to permit the debtor,
through creative invocation of bankruptcy protection, to
do an end-run around state law once all substantive
events have come and gone.” Id. The district court accord-
ingly determined that the bankruptcy court’s decision
was not based on an erroneous legal conclusion and,
therefore, the bankruptcy court had not abused its dis-
cretion in permitting the state confirmation hearing to
proceed. Id.


                              II
                       DISCUSSION
                              A.
  The parties agree that the district court correctly stated
the standard of review. The bankruptcy court’s grant of
relief from the automatic stay is reviewed for an abuse of
discretion. See In re Williams, 144 F.3d 544, 546 (7th Cir.
       1
1998). However, a court necessarily abuses its discretion

1
  All courts that have considered the matter agree that an or-
der lifting the automatic stay is a final judgment. See 1 Alan
Resnick & Henry J. Sommer, Collier on Bankruptcy, § 5.08, at 5-
                                                 (continued...)
No. 02-2593                                                       5

when its decision is based solely on an erroneous conclu-
sion of law. See United Air Lines, Inc. v. Int’l Ass’n of Ma-
chinist & Aerospace Workers, AFL-CIO, 243 F.3d 349, 361
(7th Cir. 2001). When reviewing the bankruptcy judge’s
conclusions of law, this court applies a de novo standard.
See Meyer v. Rigdon, 36 F.3d 1375, 1378 (7th Cir. 1994).


                                B.
  Ms. Colon’s home was sold at a foreclosure sale before
she filed her Chapter 13 reorganization plan and, in that
plan, proposed to redeem the home that already had
been sold at the foreclosure sale. However, at the time of
the bankruptcy filing, the Illinois state courts had not yet
confirmed the sale of the property as required by the Illi-
nois Mortgage Foreclosure Law. She therefore submits
that the bankruptcy court should not have permitted the
confirmation hearing on the judicial sale of her property
once she filed her Chapter 13 plan. As the district court
noted, this case turns on the relationship between 11
U.S.C. § 1322(c)(1) of the Bankruptcy Code and the Illi-
nois Mortgage Foreclosure Law, see 735 ILCS 5/15-1508(b).
We must determine whether, under § 1322(c)(1) of the
United States Bankruptcy Code, a Chapter 13 plan may
cure a default on a debtor’s principal residence when
the petition and plan were filed after the residence was

1
  (...continued)
31-32 n.2 (15th ed. 2002) (noting holdings of 1st, 2nd, 3rd, 6th,
and 11th Circuits). We have not directly addressed the issue. We
see no reason to disagree with the other circuits. Foreclosure
typically will follow close on the heels of lifting the stay. If the
debtor were required to wait to appeal the judgment, the
property would likely have been sold, leaving no relief for
the debtor. See id. at 5-32.
6                                                      No. 02-2593

sold at a foreclosure sale, but prior to confirmation of the
sale in accordance with the Illinois Mortgage Foreclo-
sure Law. Illinois bankruptcy and district courts have
                                       2
expressed disagreement on this issue.
   In resolving this issue, we must begin, as we do with
any issue of statutory construction, with the wording of
the statute. See United States v. Balint, 201 F.3d 928, 932
(7th Cir. 2000). If the wording of the statute is clear, that
is the end of the matter. See id.; United States v. Hayward, 6
F.3d 1241, 1245 (7th Cir. 1993). Section 1322(c)(1) of the
Bankruptcy Code provides, “a default with respect to . . .
a lien on the debtor’s principal residence may be cured . . .
until such residence is sold at a foreclosure sale that is con-
ducted in accordance with applicable nonbankruptcy law.” 11
U.S.C. § 1322(c)(1) (emphasis supplied). The Illinois Code
states in pertinent part:


2
   Compare In re Crawford, 217 B.R. 558, 560-61 (N.D. Ill. 1998)
(concluding that under Illinois law a foreclosure sale is not
complete until entry of the order confirming the sale, so the
mortgagor may cure the arrearage until that point); Christian
v. Citibank, F.S.B., 214 B.R. 352, 355-56 (N.D. Ill. 1997) (same);
McEwen v. Fed. Nat’l Mortgage Ass’n, 194 B.R. 594, 596-97 (N.D.
Ill. 1996) (same); In re Spencer, 263 B.R. 227, 230-31 (Bankr. N.D.
Ill. 2001) (same); In re Jones, 219 B.R. 1013, 1019 (Bankr. N.D.
Ill. 1998) (same), with Colon v. Option One Mortgage, No. 02 C
1441, 2002 WL 1263986, at *2 (N.D. Ill. June 6, 2002) (finding
that right to cure mortgage arrearage on principal residence
ends at the time the highest bid is accepted by the selling officer);
In re Babington, No. 00 C 7555, 2000 U.S. Dist. LEXIS 20840, at *2
(N.D. Ill. Dec. 12, 2000) (same); In re Danaskos, 254 B.R. 416,
442 (Bankr. N.D. Ill. 2000) (same); In re Crawford, 215 B.R. 990,
997 (Bankr. N.D. Ill. 1998) (same), rev’d, 217 B.R. at 560-61; In re
Christian, 199 B.R. 382, 388-89 (Bankr. N.D. Ill. 1996) (same), rev’d,
Christian, 214 B.R. at 355-56.
No. 02-2593                                                7

    [T]he court shall conduct a hearing to confirm the
    sale. Unless the court finds that (i) a notice required
    in accordance with subsection (c) of Section 15-1507
    was not given, (ii) the terms of sale were unconsciona-
    ble, (iii) the sale was conducted fraudulently or (iv)
    that justice was otherwise not done, the court shall
    then enter an order confirming the sale.
735 ILCS 5/15-1508(b).
  The parties dispute whether § 1322(c)(1)’s reference to
a “foreclosure sale that is conducted in accordance with
applicable nonbankruptcy law” terminates the debtor’s right
to cure the default at the close of the auction or whether
that right continues until the state court confirms the sale.
11 U.S.C. § 1322(c)(1) (emphasis supplied).


  1. Plain Wording
   Not surprisingly, each side submits that its view is
supported by the plain language of § 1322(c)(1). Option
One notes that § 1322 employs the word “sale” rather
than “completion of the sale,” “confirmation of the sale,”
or “transfer of the deed.” See Appellee’s Br. at 8-9. It fur-
ther emphasizes that the same provision speaks in terms
of the sale being “conducted” rather than “completed.” Id.;
see also In re Danaskos, 254 B.R. 416, 419 (N.D. Ill. 2000)
(distinguishing between conduct of sale itself and con-
firmation hearing).
  Other language of the provision must also be taken
into account and arguably supports Ms. Colon. The statu-
tory provision refers to a sale “conducted in accordance
with applicable nonbankruptcy law.” 11 U.S.C. § 1322(c)(1).
Although this provision may be read as simply addressing
the manner in which the sheriff’s sale is to be conducted,
8                                                      No. 02-2593

it also may be read as permitting state law to define the
point at which the forfeiture sale ought to be considered
complete. Although the latter reading of the statute seems
most plausible, we think that the statute is sufficiently
ambiguous to permit us to consult, albeit with great cau-
tion, the existing legislative history.


    2. Legislative History
  There does not appear to be much debate about the
immediate impetus for the current version of the provision.
As noted in In re Crawford, 217 B.R. 558, 559 (N.D. Ill. 1998),
the immediate situation that led to the enactment of
§ 1322(c)(1) was Congress’ desire to overturn the Third
Circuit’s holding in In re Roach, 824 F.2d 1370 (3d Cir. 1987).
In that case, the Third Circuit had held that “the right to
cure a default on a home mortgage . . . does not extend
beyond the entry of a foreclosure judgment.” Roach, 824
F.2d at 1379. This immediate objective does not reveal
necessarily the entire scope of the task that Congress
intended this provision to accomplish.
  In Crawford, the court concluded that the statutory ref-
erence to “applicable nonbankruptcy law” clearly indicates
that Congress was not attempting to create a nationwide
federal rule, but to leave substantive mortgage foreclo-
sure law in the hands of the states. Id. at 559 n.2. Other
district courts considering this issue have followed the
same path and therefore looked to state law to determine
                                               3
the contours of the debtor’s right to redeem. Our own


3
  See, e.g., Christian, 214 B.R. at 354-55 (citing Illinois cases for
proposition that “sale of foreclosed property is not complete
until the court enters an order confirming the sale” (citations
                                                       (continued...)
No. 02-2593                                                    9

reading of the Bankruptcy Code confirms that Congress
wanted to leave to the states the right to fix the outer
limits of the right to redeem. The legislative history of the
1994 Bankruptcy Reform Act indicates that § 1322(c)(1)
is designed to:
    Allow[] the debtor to cure home mortgage defaults at
    least through completion of a foreclosure sale under
    applicable nonbankruptcy law. However, if the State
    provides the debtor more extensive “cure” rights
    (through, for example, some later redemption period),
    the debtor would continue to enjoy such rights in
    bankruptcy.
140 Cong. Rec. H10,769 (daily ed. Oct. 4, 1994) (remarks
of Rep. Jack Brooks) (emphasis supplied), reprinted in
Vol. E, Alan Resnick & Henry J. Sommer, Collier on Bank-
ruptcy, App. Pt. 9(b), at 92 (15th ed. 2002); see also 5 William
L. Norton, Jr., Norton Bankruptcy Law & Practice § 121:6,
at 121-81 (2d ed. 1997) (finding this legislative history
persuasive and concluding that § 1322(c)(1) “assures
that . . . [redemption] rights are cut of[f] [sic] no earlier
than the foreclosure sale date”); Christian, 214 B.R. at 355
                                                 4
(citing this legislative history as persuasive).


3
  (...continued)
omitted)); McEwen v. Fed. Nat’l Mortgage Ass’n, 194 B.R. 594,
596 (N.D. Ill. 1996) (concluding that, rather than focusing on
rights of parties or other bankruptcy court decisions, bankruptcy
court should have focused “upon what it means to conduct
a foreclosure sale in accordance with Illinois law,” namely
“foreclosure sale has not been conducted until the judicial
sale has been confirmed by the court”).
4
  Another portion of the legislative history is less supportive
but not necessarily incompatible. It notes that “[t]here may be
                                                   (continued...)
10                                                 No. 02-2593

  We also note that there is significant scholarly support
for the view that the states have the last word in deter-
mining the scope of the right of redemption:
     The statutory language and legislative history thus
     leave to state law the question of when a foreclosure
     sale has been completed. In some states, a sale may not
     be deemed completed until the court has entered
     an order confirming the sale . . . . It may well be signifi-
     cant that Congress did not say that the debtor may
     cure “until the sale” or “until the date of the fore-
     closure sale,” indicating that the completion of the
     sale might be on a later date than the date of the auc-
     tion. . . . The statutory language does not state that
     the debtor may cure if and only if there has not been
     a foreclosure sale, nor does it state that the debtor
     may not cure after such a sale if state law permits a
     cure. It was not the intent of Congress to cut off cure
     rights which debtors had previously enjoyed.
8 Resnick & Sommer, Collier on Bankruptcy § 1322.15,
at 1322-51.
  We must conclude that the legislative history, al-
though not entirely conclusive, lends significant support
to the view that Congress intended to extend the right to
cure at least up to the date of the foreclosure sale. There
is also significant evidence that Congress intended that


4
  (...continued)
several months between the court order and the foreclosure
sale. Section [1322(c)(1)] will preempt conflicting State laws,
and permit homeowners to present a plan to pay off their
mortgage debt until the foreclosure sale actually occurs.” 140
Cong. Rec. S14462 (1994) (comment of Senator Grassley) (em-
phasis supplied), as cited in Crawford, 215 B.R. at 996.
No. 02-2593                                                       11

the states were to have the last word in setting the outer
limits of the right to redeem. Therefore, to determine
the scope of the right to cure a mortgage default, we
must turn to the applicable state law.


                                 C.
  The most direct statement on the Illinois Mortgage
Foreclosure Law’s confirmation provision is found in
Citicorp Savings of Illinois v. First Chicago Trust Co. of Illinois,
645 N.E.2d 1038 (Ill. App. Ct. 1995). In Citicorp, the court
concluded that “[i]n Illinois it is clear that a judicial sale
is not complete until it has been approved by the trial
court.” Id. at 1045. The court further noted that “[t]he
highest bid received by a sheriff at a judicial sale is merely
an irrevocable offer to purchase the property and accep-
tance of the offer takes place when the court confirms
the sale . . . . Until the court confirms the sheriff’s pro-
ceedings, there is not a true sale in the legal sense.” Id.
Later Illinois appellate decisions similarly adopt this
          5
position. We note, however, that these decisions were


5
   See Commercial Credit Loans, Inc. v. Espinoza, 689 N.E.2d 282,
285 (Ill. App. Ct. 1997) (relying on Citicorp and noting that the
high bid at a judicial sale is a mere irrevocable offer, accepted on
confirmation by the court); Fleet Mortgage Corp. v. Deale, 678
N.E.2d 35, 37 (Ill. App. Ct. 1997) (citing Citicorp for proposition
that there is no true sale until confirmation). See also Plaza Bank
v. Kappel, No. 1-01-2854, 2002 WL 31427407, at *4 (Ill. App. Ct.
Oct. 28, 2002) (“It is well-settled in Illinois that a judicial fore-
closure sale is not complete until it has been approved by the
trial court.” (citing Commercial Credit, 689 N.E.2d at 285)); Grubert
v. Cosmopolitan Nat’l Bank of Chi., 645 N.E.2d 560, 563 (Ill. App.
Ct. 1995) (“A foreclosure sale is not final until it is confirmed,
                                                      (continued...)
12                                                    No. 02-2593

rendered in the context of analyzing the statutorily pre-
scribed situations that require the denial of confirmation
                        6
of the foreclosure sale. Although these decisions are help-
ful in determining the scope of the right of redemption
in Illinois, we must search a bit further to determine de-
finitively whether the right of redemption extends to
the judicial confirmation of the sale and, if so, the nature
of that extension.
  By considering the entire Illinois statutory scheme, we
may more accurately characterize the relationship be-
tween that scheme and the bankruptcy provision. In Illi-
nois, a mortgagor has ninety days to reinstate a mortgage
from the time of the service of the summons or of other-
wise submitting to the court’s jurisdiction. See 735 ILCS
5/15-1602. “The court may enter a judgment of foreclo-
sure prior to the expiration of the reinstatement period,
subject to the right of the mortgagor to reinstate the mort-
gage. . . .” Id. Reinstatement leaves the mortgage docu-
ments in place as if no default or acceleration had oc-
curred. Id.



5
   (...continued)
an action which rests within the circuit court’s discretion.”
(citation omitted)).
6
  See Plaza Bank, 2002 WL 31427407, at *2 (evaluating whether
confirmation of sale should be reversed for lack of prosecution);
Espinoza, 689 N.E.2d at 285 (finding unconscionable terms);
Fleet Mortgage Corp., 678 N.E.2d at 38 (finding negligent failure
to cancel sale after debtor agreed to redeem, therefore refusal
to confirm sale was correct); Citicorp, 645 N.E.2d at 1045 (refus-
ing to confirm because of mistake); Grubert, 645 N.E.2d at
563 (evaluating scope of trial court’s authority to confirm revision
of purchase price).
No. 02-2593                                                    13

  Illinois law also provides for both equitable and stat-
utory rights of redemption. The equitable right of redemp-
tion arises at the time of default and lasts until the fore-
closure sale, after which the mortgagor may only redeem
his property under the redemptive rights provided by
                                                          7
statute. See 16 Ill. Jur., Property § 19:73, at 83 (1994). The
statutory right of redemption for residential real estate
is seven months from i) the date of service or submission
to the court’s jurisdiction or ii) three months from the
date of entry of a judgment of foreclosure. See 735 ILCS
5/15-1603(b)(1).
  Whether a homeowner has redemption rights after the
sheriff’s sale therefore depends upon the date of the sale.
“If the property is sold before the redemption period
ends, the purchaser takes the property subject to the pos-
sibility of redemption, but the mortgagor can convey the
right to redeem by quitclaim deed before the expiration
of the redemption period.” 16 Ill. Jur., Property § 19:73, at
84. The situation of redemption rights existing after a
sale should not occur often because 735 ILCS 5/15-1507(b)
provides that a judicial sale shall be held upon expiration
of all statutory redemption rights. Given this language, it
is likely that, in most cases, the mortgagor’s statutory
right to redeem or reinstate will expire before the fore-
closure sale occurs.


7
  See First Illinois Nat’l Bank v. Hans, 493 N.E.2d 1171, 1174
(7th Cir. 1986) (“Inherent in every mortgage . . . is an equitable
right of redemption. . . . The equitable right of redemption
arises at the time of default and generally lasts until such time
as there is a foreclosure sale, after which the mortgagor can
only redeem his property under the redemptive rights pro-
vided by statute. In other words, once the foreclosure sale oc-
curs, the equitable right of redemption ends.”).
14                                                      No. 02-2593

  If a statutory right to redeem has expired and a court has
refused to permit equitable redemption, under Illinois
law the mortgagor normally will have lost the right to
redeem before the sale. However, because § 1322(c)(1) of
the Bankruptcy Code provides a statutorily protected
right to cure at least until the foreclosure sale, the Bank-
ruptcy Code gives the debtor more protection than Illi-
nois requires.
   If a sale is not confirmed because the state court deter-
mines that one of the four statutory impediments to con-
firmation is present, the operation of § 1322(c)(1) of the
Bankruptcy Code, and the possibility of equitable redemp-
tion again would be operative. But these rights of redemp-
tion after the completion of the initial sale are entirely
contingent on the state court’s disapproval of the initial
      8
sale.


                                 D.
  The foregoing discussion permits the following resolu-
tion of the issue before us. Section 1322(c)(1) of the Bank-
ruptcy Code states that a default on a mortgage lien “may
be cured . . . until such residence is sold at a foreclosure sale
that is conducted in accordance with applicable nonbankruptcy
law.” 11 U.S.C. § 1322(c)(1) (emphasis supplied). The stat-
ute’s wording and its legislative history both indicate an
intent to set the limit on the right to cure no earlier than



8
   See Van Fleet v. Van Fleet, 467 N.E.2d 592, 595 (Ill. App. Ct. 1984)
(indicating that the “title of the holder of the right to redeem is
a fee title. If a deed is never issued to the holder of the certifi-
cate of sale, the title remains in the holder of the right to re-
deem and does not revest in him. The holder of the right
to redeem never loses title until the deed actually issues.”).
No. 02-2593                                                15

the date of the judicial sale. This was Congress’ response to
In re Roach. However, the provision’s reference to “applica-
ble nonbankruptcy law” requires deference to state mort-
gage law on the scope of any right to cure after the sale.
After our study of Illinois foreclosure law, we cannot
conclude that the convergence of § 1322(c) and Illinois
foreclosure law provides anything like an absolute right
to cure a default up until the time of the confirmation
hearing. In this context, neither the wording nor the legis-
lative history provides support for reading § 1322(c) as
creating a more expansive right to cure than that which
the Illinois Code provides. Indeed, it is clear that any right
to cure after the time of the sale would have to be found
in the state foreclosure law. The Bankruptcy Code is most
logically read in this context to permit cure to the extent
that Illinois law does.
  Under state law, after the completion of the judicial
sale, assuming that the redemption period has run, the
purchaser at that sale has a presumptive right to even-
tual ownership of the property, a right contingent on
the highly circumscribed authority of the state court to
void the sale on any of the four grounds set forth in the
statute. Although the Illinois courts have employed lan-
guage that, read alone, might suggest that the judicial
sale does not actually occur until confirmation, these
cases must be read in the context of the entire statutory
scheme that requires confirmation, unless one of four
statutory exceptions apply. To read the Illinois courts’
statements that the sale does not “legally” occur until the
confirmation out of context creates a right to cure up
until the time of confirmation that simply is unavailable
under the state statutory scheme and, indeed, that would
frustrate the operation of that scheme. The appropriate
reading of this precedent is that, once a judicial sale
takes place, a potentially binding contract exists that may
not be enforced until confirmed by the court.
16                                              No. 02-2593

                            E.
   Ms. Colon attempted to redeem her residential property
after the judicial sale. Because Ms. Colon had no right to
redeem the residence at the time she filed her plan under
Chapter 13, the bankruptcy court certainly did not abuse
its discretion in determining that the automatic stay
should be lifted and the state court permitted to deter-
mine whether the foreclosure sale conducted prior to the
filing of the Chapter 13 petition suffered from any of the
statutory infirmities that would render it void. If the
state court determines that the sale was valid, the sale
will be final, and Ms. Colon will have been deprived of
no right under either the Bankruptcy Code or Illinois law.
If the sale is void, she will have the rights under the
Code and state law of a debtor whose property has not
yet undergone a judicial sale.


                       Conclusion
  Accordingly, the judgment of the district court is
affirmed.
                                                  AFFIRMED

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—2-11-03